 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ENRIQUE GUZMAN,                                   No. 2:18-cv-0911-MCE-EFB P
12                       Petitioner,
13           v.                                         ORDER
14    M.E. SPEARMAN,
15                       Respondent.
16

17          Petitioner proceeds without counsel and seeks a writ of habeas corpus pursuant to 28

18   U.S.C. § 2254. On June 24, 2019, respondent filed a motion to dismiss the petition as barred by

19   the statute of limitations. ECF No. 10. Petitioner has not filed an opposition or a statement of no

20   opposition to respondents’ motion to dismiss and the time for doing so has expired.

21          A responding party’s failure “to file written opposition or to file a statement of no

22   opposition may be deemed a waiver of any opposition to the granting of the motion and may

23   result in the imposition of sanctions.” L. R. 230(l). Failure to comply with any order or with the

24   Local Rules “may be grounds for imposition of any and all sanctions authorized by statute or

25   Rule or within the inherent power of the Court.” L. R. 110. The court may dismiss this action

26   with or without prejudice, as appropriate, if a party disobeys an order or the Local Rules. See

27   Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (district court did not abuse discretion in

28   dismissing pro se plaintiff’s complaint for failing to obey an order to re-file an amended
                                                       1
 1   complaint to comply with Federal Rules of Civil Procedure); Carey v. King, 856 F.2d 1439,
 2   1440-41 (9th Cir. 1988) (dismissal for pro se plaintiff’s failure to comply with local rule
 3   regarding notice of change of address affirmed).
 4          Accordingly, it is hereby ORDERED that, within 21 days of the date of this order,
 5   petitioner shall file either an opposition to the motion to dismiss or a statement of no opposition.
 6   Failure to comply with this order will result in a recommendation that this action be dismissed
 7   without prejudice.
 8   Dated: July 24, 2019.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
